DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 01/04/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1, 3, 4, 7, 9, 11, 13, 14 and 16 are still pending. 
3. 	Claims 2, 5, 6, 8, 10, 12, 15 and 17 were cancelled.
4. 	Claims 7 and 9 were not elected in the requirements for restriction dated 06/07/2021, therefore, they were withdrawn.
5. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 01/31/2019 have been accepted.

II. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	Authorization for this examiner’s amendment was given in a telephone interview with CHRISTOPHER J. MAIER, ESQ., (Reg. No.: 53,255), on 05/27/2022.

10.	The claims are amended by the examiner as follows:
10.1. Claim-7:
7. (Cancelled)
10.1. Claim-9:
7. (Cancelled)

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 1, 3, 4, 11, 13, 14 and 16 are allowed.

12.	The following is an examiner's statement of reasons for allowance:

13.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See the arguments by the Applicant(s) filed on 01/04/2022 and the application prosecution for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter set forth in the independent claims.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Chen (Patent No.: US 5,684,761) teaches “An improved swinging type generator for use in automatic wrist watches is disclosed. It contains: (a) a base with a center shaft hole, (b) a stator mounted on the base containing at least one layer of ring-shaped coil plate having at least one periodic-wave-shaped induction coil arranged on and along a circumference of the ring-shaped coil plate; (c) an unbalanced-and-weighted swinging magnetic rotor having a central rotary shape. The rotary shaft is mounted in the shaft hole of the base, and the unbalanced-and-weighted swinging magnetic rotor includes a magnetic ring having a plurality of magnets arranged in a head-to-tail manner along a circumference of the magnetic ring” (Abstract).
b)	Demas (Patent No.: US 9,999,380) teaches “A variety of wearable magnetic assemblies are provided that are configured to produce magnetic fields having high field magnitudes and/or high field gradients. Such magnetic assemblies include a plurality of magnetic segments arranged in a linear array. Individual magnetic segments of the magnetic array can each include multiple magnetic elements. An individual magnetic segment can include elements that have similar shape, size, composition, and relative location to elements of neighboring magnetic segments while having magnetic moments that are antiparallel to the magnetic moments of corresponding elements of the neighboring magnetic segments” (Abstract).
c)	MacDonald (Pub. No.: US 2018/0177285) teaches “Amount assembly for a wearable device including a flexible disc containing a rare-earth magnet for positioning on the outside of the user's clothing, a flexible disc containing a ferromagnetic material (either magnetized or non-magnetized) for positioning on the inside of the user's clothing in magnetic engagement with the first disc, and (attached to, or configured to be affixed to, a wearable device) a curved connector made of a non-magnetized ferromagnetic material for magnetic engagement with the first disc at a desired angle and rotation so as to provide user-selected directional control and ready mounting and demounting of the wearable device” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867